
	

115 SRES 174 ATS: Recognizing the 100th anniversary of Lions Clubs International and celebrating the Lions Clubs International for a long history of humanitarian service.
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 174
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2017
			Mr. Moran (for himself, Ms. Duckworth, Mr. Enzi, Mr. Durbin, Mr. Paul, Mrs. Shaheen, Mr. Alexander, Mr. Boozman, Ms. Murkowski, Ms. Collins, Ms. Hassan, Mr. Blunt, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		June 7, 2017Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Recognizing the 100th anniversary of Lions Clubs International and celebrating the Lions Clubs
			 International for a  long history of humanitarian service.
	
	
 Whereas, on June 7, 1917, Chicago business leader Melvin Jones founded Lions Clubs International in Chicago, Illinois, based on the principle that [y]ou can’t get very far until you start doing something for somebody else;
 Whereas the motto of Lions Clubs International, We Serve— (1)was selected in 1954 after having been submitted by Lion D.A. Stevenson of Font Hill, Ontario, in an international contest; and
 (2)applies to the charitable and humanitarian priorities of Lions Clubs International, including— (A)eyesight preservation and blindness prevention;
 (B)services for individuals with disabilities; (C)hearing and speech conservation;
 (D)diabetes awareness;
 (E)youth outreach; (F)services for older individuals;
 (G)activities that promote international goodwill; (H)disaster relief; and
 (I)environmental protection; Whereas, with over 46,000 clubs and 1,400,000 members in over 200 countries and geographical areas around the globe, Lions Clubs International is the largest service organization in the world;
 Whereas the purposes of Lions Clubs International include— (1)to create and foster a spirit of understanding among people around the world;
 (2)to promote the principles of good government and good citizenship; (3)to take an active interest in the civic, cultural, social, and moral welfare of the community;
 (4)to provide a forum for the open discussion of all matters of public interest, except that members of Lions Clubs International may not debate partisan politics and sectarian religion;
 (5)to encourage service-minded individuals to serve their communities without personal financial reward; and
 (6)to encourage efficiency and promote high ethical standards in commerce, industry, public works, and professional and private endeavors;
 Whereas, on March 12, 1920, a Lions Club was chartered in Windsor, Ontario, Canada, and Lions Clubs became an international organization;
 Whereas, in 1925, at the Lions Club in Cedar Point, Ohio, Helen Keller charged members of Lions Clubs International with becoming knights of the blind in the crusade against darkness;
 Whereas, in 1926, polar explorer and member of the District of Columbia Lions Club, Admiral Richard E. Byrd, Jr., flew over the North Pole carrying the flag of Lions Clubs International;
 Whereas, in 1930, after witnessing an individual with a vision impairment having difficulty crossing a street, Lion George Bonham painted a cane white with a red band for use by visually impaired individuals;
 Whereas, in 1931— (1)the first Lions Club was established south of the United States in Nuevo Laredo, Mexico; and
 (2)the first Lions Clubs International convention was held in Toronto, Ontario; Whereas, in 1935, during the Lions Clubs International convention in Mexico City, Amelia Earhart, who was an honorary member of the New York City Lions Club, completed a record-breaking nonstop flight from Los Angeles, California, to Mexico;
 Whereas, in 1939, the members of the Detroit Uptown Lions Club converted an old farmhouse in the State of Michigan into a school to train dog guides for visually impaired individuals, helping to popularize dog guides worldwide;
 Whereas, on June 6, 1939, the first Little League baseball game was played at Park Point in Williamsport, Pennsylvania, after Lion Carl Edwin Stotz appealed to Lions Clubs International, the Young Men's Christian Association, and other community partners for support to provide an organized baseball program for children;
 Whereas, in 1944, the first eye bank in the world was established in New York City, and as of March 2017, most eye banks are sponsored by Lions Clubs International;
 Whereas, in 1945, Lions Clubs International assisted in drafting the Charter of the United Nations, which began a lasting relationship between Lions Clubs International and the United Nations that includes Lions Clubs International aid and volunteers for—
 (1)the United Nations International Children's Emergency Fund; (2)the World Health Organization;
 (3)the United Nations Educational, Scientific and Cultural Organization; and (4)other humanitarian projects;
 Whereas, in 1957, the Leo Clubs youth program of Lions Clubs International was established to provide young people with the opportunity for personal development through volunteer work;
 Whereas, as of March 2017, there are approximately 157,000 Leos and 600 Leo Clubs in over 200 countries and geographical areas worldwide;
 Whereas, in 1968, the Lions Clubs International Foundation (referred to in this preamble as LCIF) was established to assist Lions Clubs International with global and large-scale local humanitarian projects;
 Whereas LCIF has given more than $826,000,000 in grants to support the humanitarian work of Lions Clubs International;
 Whereas, in 1972, LCIF awarded its first grant, in the amount of $5,000, to assist flood victims in South Dakota;
 Whereas, in 1977, Lion Jimmy Carter became the 39th President of the United States; Whereas, in 1985, LCIF awarded its first Major Catastrophe Grant, in the amount of $50,000, for earthquake relief in Mexico;
 Whereas, in 1986, Mother Teresa accepted a Lions Humanitarian Award; Whereas, in 1987, Lions Clubs International amended its bylaws and invited women to become members, and women are now the fastest growing group of new members in Lions Clubs International;
 Whereas, in 1990, LCIF launched SightFirst, an initiative that— (1)assists Lions Clubs International in activities to restore eyesight and prevent blindness on a global scale; and
 (2)eventually raised more than $415,000,000 to target low vision, trachoma, river blindness, childhood blindness, diabetic retinopathy, and glaucoma;
 Whereas, in 1995, LCIF began a partnership with the Carter Center, led by former President and Lion Jimmy Carter, to combat river blindness in Africa and Latin America, and by 2003, LCIF and the Carter Center had provided 50,000,000 river blindness treatments;
 Whereas, in 2001, LCIF partnered with the Special Olympics on Opening Eyes, an initiative to provide vision screening for Special Olympics athletes;
 Whereas, in 2002, Lions Clubs International chartered a club in China, which became the first voluntary membership group in China;
 Whereas, in 2007, the Financial Times ranked LCIF as the best nongovernmental organization worldwide with which to establish a partnership;
 Whereas, in 2011, LCIF awarded its 10,000th grant, bringing the total amount awarded to grant recipients by LCIF to $708,000,000;
 Whereas, in 2013, LCIF partnered with the GAVI Alliance to protect millions of children from measles and rubella in 2013;
 Whereas LCIF committed $30,000,000 for immunizations, an amount matched by partner organizations; Whereas, in 2013, with the support of Lions Clubs International and the Carter Center, river blindness was eliminated in Colombia; and
 Whereas, in 2014, Lions Clubs International launched the Centennial Service Challenge, a global initiative to serve 100,000,000 people around the world: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Lions Clubs International on its 100th anniversary on June 7, 2017;
 (2)recognizes Lions Clubs International for 100 years of promoting community service and humanitarian assistance;
 (3)encourages Lions Clubs International to continue to emphasize the values of community service and improving the community for all individuals; and
 (4)applauds Lions Clubs International for instilling in young people the value of community service.  